           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 1 of 22



                                                            HONORABLE ROBERT S. LASNIK
 1                                                       HONORABLE J. RICHARD CREATURA
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NICHOLAS COOPER, a Washington State             )
     citizen; and RICHARD WEINSTEIN, a               ) NO. 2:21-cv-00061-RSL-JRC
10   Georgia citizen,                                )
                                                     ) AMENDED COMPLAINT
11
                                       Plaintiffs,   )
12                                                   ) JURY DEMAND
            v.                                       )
13                                                   )
     AGRIFY CORPORATION f/k/a                        )
14   AGRINAMICS CORPORATION, a Nevada                )
15   corporation,                                    )
                                                     )
16                                    Defendant.     )
                                                     )
17

18          Plaintiffs Nicholas Cooper and Richard Weinstein (collectively, “Plaintiffs”) allege as
19   follows:
20                                    NATURE OF THE ACTION
21          Plaintiffs Cooper and Weinstein were integral employees of both TriGrow Systems, Inc.
22   (“TriGrow”) and Agrify Corporation (“Agrify”). Cooper served as TriGrow’s Chief Executive
23   Officer and Weinstein as its Chief Business Development Officer. Cooper and Weinstein merged
24   TriGrow into Agrify after receiving repeated false promises from Agrify. Once the merger
25   occurred and they became employees of Agrify, Cooper and Weinstein procured substantial
26
     AMENDED COMPLAINT - 1                                                  CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                         100 WEST HARRISON STREET
                                                                            SUITE N440
                                                                            SEATTLE, WA 98119
                                                                            206.962.5040
              Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 2 of 22




 1   purchase orders and provided Agrify with significant institutional knowledge, access to key

 2   business, client and investor relationships, a robust business pipeline, sales training, and invaluable

 3   credibility in the industry. When it came time for Agrify to fulfill the promises which induced the

 4   merger and Cooper and Weinstein’s employment with Agrify, it wrongfully terminated Cooper

 5   and Weinstein in an unlawful attempt to avoid its statutory and contractual obligations.

 6   Specifically, Agrify deprived Cooper and Weinstein of commissions and equity interests in Agrify.

 7                                      I.     JURISDICTION AND VENUE

 8              1.      Pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1367 this Court has jurisdiction over

 9   Plaintiffs’ claims as Plaintiffs and Defendants are citizens of different states and the amount in

10   controversy exceeds $75,000.00.

11              2.      Pursuant to 28 U.S.C. § 1391(b) venue is proper in the United States District Court

12   for the Western District of Washington.

13                                                   II.    PARTIES

14              3.      Plaintiff Nicholas Cooper (“Cooper”) is and has been at all times material to this

15   lawsuit a resident of Bellevue, Washington.

16              4.      Plaintiff Richard Weinstein (“Weinstein”) is and has been at all times material to

17   this lawsuit a resident of Atlanta, Georgia.

18              5.      Defendant Agrify Corporation f/k/a Agrinamics (“Agrify” or “Agrinamics”) 1 is a

19   Nevada corporation with its principal place of business at 101 Middlesex Turnpike, Suite 7, PMB

20   326, Burlington, Massachusetts 01803. At all times relevant to this lawsuit, Defendant Agrify

21   conducted business in King County, Washington.

22                                          III. FACTS
     A.         Background of TriGrow and Agrify.
23
                6.      TriGrow provided end-to-end cultivation solutions for the indoor agriculture
24
     marketplace.
25

26   1
         Agrinamics simply changed its name to Agrify Corporation in 2019.

     AMENDED COMPLAINT - 2                                                         CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                                100 WEST HARRISON STREET
                                                                                   SUITE N440
                                                                                   SEATTLE, WA 98119
                                                                                   206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 3 of 22




 1          7.      Defendant Agrify f/k/a Agrinamics was a supplier to TriGrow subject to an

 2   exclusive license agreement whereby TriGrow was the exclusive distributor.

 3          8.      Cooper was the Chief Executive Officer and majority owner of TriGrow.

 4          9.      Weinstein was the Chief Business Development Officer of TriGrow and, at one

 5   point, was the Chief Business Development Officer of Agrinamics.

 6          10.     Between 2017 and May 2019, although TriGrow and Agrify f/k/a Agrinamics were

 7   legally two separate companies, they operated as one with a shared team and resources.

 8          11.     Between 2017 and November 4, 2019, TriGrow held an exclusive license to

 9   Agrify’s Intellectual Property.

10          12.     Between 2017 and May 30, 2019, TriGrow was indirectly responsible for, and

11   expended substantial financial resources in, developing Agrify’s hardware, software, and

12   intellectual property, compensating employees’ wages, marketing and selling Agrify’s products,

13   and cultivating clients, while Agrify held the intellectual property.

14          13.     On November 1, 2018, all Agrify employees were transferred to TriGrow, who

15   continued to pay for the majority of Agrify’s expenses, and TriGrow assigned any improvements

16   to the intellectual property back to Agrify.

17          14.     Between 2017 and May 2019, TriGrow paid for all of Agrify’s expenses, including

18   to develop the intellectual property, with the understanding and representation from Agrify that

19   the two companies would merge with beneficial terms for TriGrow and its stockholders.

20          15.     On February 7, 2019, Raymond Chang (“Chang”), through an affiliate, provided

21   TriGrow with a lead investment term sheet for their Series A financing. Based on a

22   recommendation from Agrify’s president at the time, TriGrow did not pursue a deal with Chang.

23   In June 2019, Agrify then accepted an investment from Agrify’s current CEO Chang, through an

24   affiliate, and stifled production to TriGrow thereby causing delays and disadvantaging TriGrow,

25   its customers, and its stockholders.

26
     AMENDED COMPLAINT - 3                                                   CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                          100 WEST HARRISON STREET
                                                                             SUITE N440
                                                                             SEATTLE, WA 98119
                                                                             206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 4 of 22




 1          16.     Agrify was enriched and obtained the benefit of TriGrow’s efforts and financial

 2   resources without honoring the intent of its relationship, representations, and agreements to

 3   TriGrow.

 4   B.     Agrify Promises Weinstein a 5% Equity Interest in Agrify.

 5          17.     In September 2018, approximately sixteen months before the merger, Weinstein

 6   was in discussions with TriGrow and Agrify, then Agrinamics, about potential employment. At

 7   the time of the discussion, all employees of the two companies were technically employed by

 8   Agrify. On November 1, 2018, all Agrify employees were transferred over to TriGrow.

 9          18.     On September 12, 2018, Agrify sent Weinstein an Employment Offer Letter which

10   stated: “Incentive Stock Options (‘ISO’): By separate agreement you will be awarded options for

11   Common Stock shares. All terms, including the exercise price and vesting schedule, are governed

12   by that agreement and the award is subject to approval by the Board of Directors.”

13          19.     Following the September 12, 2018 Employment Offer, TriGrow and Agrify agreed

14   that Weinstein would be provided 5% equity in both TriGrow and Agrify.

15          20.     In September 2018, Weinstein began working for Agrify. On November 1, 2018,

16   Agrify then transferred Weinstein’s employment (and all Agrify employees) to TriGrow, but he

17   continued to work for both companies.

18          21.     After Weinstein began his employment, Agrify’s then President Matthew Liotta

19   continued to reaffirm Agrify’s promise to provide Weinstein with a 5% equity interest in Agrify.

20          22.     With respect to the promise for a 5% equity interest in TriGrow, on or about

21   January 1, 2019, TriGrow granted Weinstein a 5% equity interest via its Employee Stock

22   Ownership Plan (“ESOP”).

23          23.     Despite its oral promise and assurance, Agrify never provided Weinstein with a 5%

24   (or any) equity interest in Agrify.

25

26
     AMENDED COMPLAINT - 4                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 5 of 22




     C.        Agrify Acquires TriGrow Via a Reverse Merger.
 1
               24.   On or about August 26, 2019, Agrify’s current CEO Raymond Chang held a
 2
     meeting with Cooper and Weinstein to discuss a potential merger.
 3
               25.   As detailed below, Agrify made several misrepresentations and promises to induce
 4
     Cooper and Weinstein to agree to the merger and to accept employment with Agrify.
 5
               26.   On or about November 21, 2019, TriGrow signed the Merger Term Sheet.
 6
               27.   On or about January 17, 2020, TriGrow was sold via a reverse merger to Agrify
 7
     and the merger closed (“Merger”).
 8
               28.   On or about January 20, 2020, Agrify offered Cooper a position as Founder & Chief
 9
     Evangelist and Weinstein a position as Vice President of Business Development with a promise
10
     that both would be provided an ESOP and commission plan.
11
               29.   On or about January 23, 2020, both Cooper and Weinstein became employees of
12
     Agrify.
13
     D.        On the Eve of the Merger, Agrify Induces Weinstein to “Cancel” his TriGrow ESOP
14             Interest Based on an Oral Promise for an Interest in Agrify Post-Merger.
15             30.   While employed at TriGrow, Weinstein was granted 527,500 shares via the

16   TriGrow ESOP, which constituted 50% of the TriGrow ESOP pool.

17             31.   In the event of a merger, TriGrow’s employee ESOP participants were to have their

18   interest in TriGrow fully vest.

19             32.   As the merger approached, Agrify told Weinstein and TriGrow’s other ESOP

20   participants that they needed to cancel and extinguish their equity interests under the ESOP to

21   avoid purported tax liability issues.

22             33.   Specifically, Agrify orally represented and convinced Weinstein that if he

23   extinguished his ESOP interest via a written agreement, Agrify would provide a grant that would

24   “mirror” his extinguished interest in TriGrow, which worked out to a 0.5% fully diluted equity

25   interest in Agrify.

26
     AMENDED COMPLAINT - 5                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 6 of 22




 1          34.     Based on Agrify’s representations that the TriGrow ESOP had to be cancelled

 2   during the 2019 tax year and before the merger date, Weinstein signed a Stock Option Cancellation

 3   Agreement dated December 31, 2019.

 4          35.     The Stock Option Cancellation Agreement expressly stated that no consideration

 5   was being provided in exchange for Weinstein’s cancellation of his TriGrow ESOP interest:

 6   “…without receiving any cash, equity awards or other consideration…”

 7          36.     Agrify’s representations that it would provide an equity interest in Agrify that

 8   would “mirror” the interest Weinstein had in TriGrow were made with the intention of inducing

 9   Weinstein to sign the Stock Option Cancellation Agreement.

10          37.     While Weinstein executed the Stock Option Cancellation Agreement, Agrify never

11   followed through on its promise that it would provide Weinstein with a 0.5% interest in Agrify.

12   E.     In Conjunction With the Merger, Agrify Promises to Employ Weinstein Pursuant to
            the Terms of the Offer Letter In Exchange for Weinstein Releasing Agrify from Past
13          Liability.
14          38.     On or about January 23, 2020, as part of the Merger and in effort to protect Agrify

15   from future claims, Agrify required Weinstein to sign a Release of Claims Agreement (“the

16   Release”) which purported to release Agrify and TriGrow from any potential liability related to

17   Weinstein.

18          39.     As consideration for the Release, Agrify promised to employ Weinstein “under the

19   terms stated in an offer letter to be provided herewith,” a direct reference to the Offer Letter and

20   Special Bonus Plan.

21          40.     Agrify failed to provide the promised consideration contained in the Release

22   because it did not provide Weinstein with employment under the terms stated in the Offer Letter.

23          41.     On information and belief, at the time Agrify promised the consideration stated in

24   the Release, it intended to and did induce reliance by Weinstein, but it did not have the present

25   intention of fulfilling that promise.

26
     AMENDED COMPLAINT - 6                                                      CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                             100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 7 of 22




     F.     To Induce Cooper and Weinstein to Accept Employment, Agrify Promises Cooper
 1          and Weinstein Commission and Equity via Offer Letter and “Special Bonus Plan.”
 2          42.     In effort to induce Cooper and Weinstein to accept employment with Agrify, Agrify
 3   promised Cooper and Weinstein substantial commission and ESOP benefits as part of their
 4   employment with Agrify. In their January 20, 2020 Offer Letters (“Offer Letter(s)”) Agrify
 5   represented that “[a]dditional commission and ESOP agreement will be supplied within thirty (30)
 6   days of Start Date.”
 7          43.     After Weinstein pressed for more information on the terms of the commission plan,
 8   Agrify’s CEO sent Cooper and Weinstein an email entitled “Special Bonus Plan” on January 23,
 9   2020, in which Agrify’s CEO clearly stated that if Cooper and Weinstein both signed their
10   respective Offer Letters immediately (before the end of the day) Agrify would provide them with:
11                  43.1    1% cash commission to Cooper and Weinstein for all of Agrify’s booked
12                          revenue before 6/30/2020;
13                  43.2    The above cash commission plan automatically extends for another six (6)
14                          months if achieving $10 million before 6/30/2020; and
15                  43.3    0.5% equity for Cooper and Weinstein if Agrify achieved $10 million
16                          booked revenue before 6/30/2020 (collectively, “Special Bonus Plan”).
17          44.     That same email also stated that if Cooper and Weinstein did not sign the Offer
18   Letter that same day, there would be no future for them with Agrify.
19          45.     Relying on the Offer Letter and Special Bonus Plan from Agrify’s CEO, Cooper
20   and Weinstein signed their Offer Letters the evening of January 23, 2020.
21          46.     Agrify never provided Cooper or Weinstein with a different or additional
22   commission agreement.
23          47.     Cooper and Weinstein based their respective decisions to join and work for Agrify
24   in reliance on the “Special Bonus Plan.”
25

26
     AMENDED COMPLAINT - 7                                                       CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                              100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 8 of 22




     G.     “Booked Revenue” Under the Special Bonus Plan Included the Value of All Purchase
 1          Orders.
 2          48.     On information and belief, Agrify prepares its accounting in accordance with
 3   generally accepted accounting principles (GAAP).
 4          49.     Agrify’s vertical farming units (AVFU) product is highly specialized equipment
 5   that requires a lengthy sales, design, permitting, and implementation cycle. This includes the
 6   necessary involvement of the customer and their multiple external third parties (e.g., architects,
 7   engineers, local municipalities, and contractors) before the AVFU can be delivered.
 8          50.     Given the complexity of Agrify’s product cycle, it has historically taken a minimum
 9   of 12 months from when a customer signs a product purchase order to when the performance
10   obligations are satisfied by transferring control of the product to the customer. Therefore, revenue
11   is generally not recognized as GAAP revenue, i.e., recognized revenue, until 12 months (or more)
12   after a purchase order is booked.
13          51.     Although not defined in the Special Bonus Plan, “booked revenue” was understood
14   to mean the total economic value that Agrify has under contract, i.e., the value of executed
15   purchase orders, as opposed to recognized revenue when the product is delivered.
16          52.     The Special Bonus Plan promised to Cooper and Weinstein was consistent with the
17   manner in which Agrify’s compensated other commissioned employees. Specifically, Agrify Sales
18   Team members earned commission based on secured purchase orders or deposits without full
19   payment from the customer, i.e., “booked revenue.”
20   H.     Based on Agrify’s Performance and the Terms of the Special Bonus Plan, Cooper and
            Weinstein Were Entitled to 1% Commissions and 0.5% Equity in Agrify.
21
            53.     Based on information and belief, Agrify procured and executed purchase orders in
22
     excess of $10 million before June 30, 2020, which automatically extended the cash commission
23
     plan through the end of 2020.
24

25

26
     AMENDED COMPLAINT - 8                                                      CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                             100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 9 of 22




 1          54.     Based on information and belief, by March 31, 2020, Agrify’s own Q1 board

 2   PowerPoint presentation document indicated that it had booked purchase orders and SaaS contracts

 3   valued at approximately $19 million:

 4                  54.1    1401 Case Growing: $11,144,000 ($8,612,000 in Equipment and

 5                          $2,532,000 in SaaS contract value);

 6                  54.2    Phytotherapy: $7,156,900 ($5,654,500 in Equipment and $1,502,400 in

 7                          SaaS contract value); and

 8                  54.3    Vertical Growth First Phase: $410,800 ($326,000 in Equipment and

 9                          $76,800 in SaaS contract value).

10          55.     On information and belief, additional purchase orders were procured during the first

11   half of 2020 but not officially booked until Q3 or later.

12          56.     Agrify’s December 2020 S-1 filing with the Securities and Exchange Commission

13   references $36.9 million in booked purchase orders for the first nine months of 2020, and Agrify’s

14   January 2020 S-1A filing references an increase to $59.3 million in booked purchase orders or

15   purchase commitments by December 31, 2020.

16          57.     Cooper and Weinstein were responsible for procuring and enabling a substantial

17   portion of the purchase orders and purchase commitments booked by Agrify in 2020. Many of the

18   purchase orders booked by Agrify were facilitated via Cooper and Weinstein’s knowledge,

19   expertise, and/or relationship and credibility with clients and other industry personnel.

20          58.     Cooper and Weinstein performed all of their obligations and duties under their

21   employment agreements with Agrify.

22          59.     Because Agrify surpassed the $10 million milestone well before June 30, 2020, it

23   became clear that Agrify would have to make good on the Special Bonus Plan agreements with

24   Cooper and Weinstein, including extension of the period for 1% commission and an award of 0.5%

25   equity in Agrify to each.

26
     AMENDED COMPLAINT - 9                                                       CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                              100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 10 of 22




     I.      To Further Induce Acceptance of Employment, Agrify Also Promises Cooper and
 1           Weinstein Participation in Agrify’s ESOP.
 2           60.    Cooper and Weinstein’s January 20, 2020 Offer Letters with Agrify also granted
 3   them shares in Agrify via an ESOP that was to be instituted within thirty (30) days of February 1,
 4   2020.
 5           61.    In violation of Weinstein’s Offer Letter, Agrify never granted him shares under the
 6   ESOP within thirty (30) days.
 7           62.    As Vice President, Weinstein understood that he would be granted stock options
 8   commensurate with the other TriGrow senior executives hired by Agrify at the VP level, which on
 9   information and belief was an initial grant of approximately 85,000 stock options.
10           63.    On May 6, 2020, Agrify issued 63,593 stock options to Cooper under the ESOP,
11   which were subsequently cancelled just over a month later when Agrify terminated him.
12           64.    Agrify initially terminated Weinstein on March 20, 2020, as part of a “Reduction
13   in Force,” but it promptly rehired him in April 2020. Agrify’s rehire offer letter included 33,916
14   non-qualified stock options. But that grant was subsequently cancelled just weeks later when
15   Agrify terminated Weinstein.
16   J.      Agrify Terminates Cooper and Weinstein Eleven Days Prior to the End of the First
             Commission Term and Withholds Wages and Equity Due Pursuant to the Special
17           Bonus Plan.
18           65.    Instead of compensating Cooper and Weinstein as agreed under the Special Bonus
19   Plan, Agrify willfully, intentionally, and/or knowingly withheld commissions and equity due to
20   them and wrongfully terminated them on June 19, 2020—just eleven (11) days before the first
21   commission term ended on June 30, 2020.
22           66.    Between April and June 2020, Cooper complained to Agrify that he was not being
23   paid all amounts due under his agreed-upon compensation plan in violation of the statutory
24   requirement to pay wages due. Specifically, Cooper complained to Raymond Chang, Matthew
25

26
     AMENDED COMPLAINT - 10                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                            100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 11 of 22




 1   Liotta, and Jennifer Liotta on numerous occasions regarding his commission and equity

 2   compensation.

 3             67.   On information and belief, Cooper and Weinstein are each entitled to at least

 4   $593,000 in commission through 2020 as well as 0.5% equity interest on a fully diluted basis in

 5   Agrify.

 6             68.   Agrify terminated Cooper and Weinstein to avoid paying them earned wages,

 7   including commission and equity.

 8             69.   Agrify knowingly and/or intentionally did not pay Cooper and Weinstein all wages

 9   due, including commission and equity, at the conclusion of their employment.

10             70.   To date, Agrify has not paid Cooper and Weinstein wages due, including

11   commission and equity.

12             71.   As a result of Agrify’s willful withholding of Cooper and Weinstein’s wages,

13   Agrify has been unjustly enriched to the detriment of Cooper and Weinstein.

14             72.   As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper and

15   Weinstein have suffered lost wages, lost opportunities, emotional distress, incurred attorneys’ fees

16   and litigation costs, and other damages to be determined at trial.

17                                   IV. CLAIMS
                               FIRST CAUSE OF ACTION:
18              VIOLATION OF WASHINGTON’S WAGE WITHHOLDING STATUTE
19                                 RCW 49.52 et seq.
               73.   Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
20
     Complaint as though set forth in full herein.
21
               74.   RCW 49.52.050(2) prohibits an employer from willfully and intentionally
22
     withholding wages due to an employee.
23
               75.   Upon the conclusion of the employment relationship an employer must pay its
24
     employee all wages.
25

26
     AMENDED COMPLAINT - 11                                                     CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                             100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
           Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 12 of 22




 1             76.    Agrify was contractually required to pay Cooper all commissions, equity, and

 2   shares due under the Offer Letter and Special Bonus Agreement. Such commissions, equity, and

 3   shares constituted wages due to Cooper.

 4             77.    During the course of Cooper’s employment with Agrify, Agrify met the

 5   benchmarks that obligated Agrify to award Cooper with the commission and equity as set forth in

 6   Cooper’s Offer Letter and Special Bonus Agreement.

 7             78.    At the conclusion of Cooper’s employment relationship, Agrify did not pay Cooper

 8   all wages due.

 9             79.    To date, Agrify has not paid Cooper all wages due.

10             80.    Agrify wrongfully terminated Cooper’s employment eleven (11) days before the

11   expiration of the initial commission period in order to withhold wages, including commission and

12   equity.

13             81.    RCW 49.52.070 provides in relevant part that any employer who violates the

14   provisions of RCW 49.52.050 shall be liable for double damages, attorneys’ fees, and costs.

15             82.    As a result of Agrify’s unlawful withholding of wages due to Cooper, he has been

16   damaged in an amount to be determined at trial. Cooper will also seek an award pursuant to RCW

17   49.52.070 for double damages and his attorneys’ fees and costs.

18                            THIRD CAUSE OF ACTION: 2
               BREACH OF CONTRACT RE COOPER’S EMPLOYMENT AGREEMENT
19
               83.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
20
     Complaint as though set forth in full herein.
21
               84.    On January 23, 2020, Cooper and Agrify entered into an employment agreement
22
     whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission
23
     and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.
24

25
     2
       The Second Cause of Action for Violation of Georgia’s Wage Withholding Statute, O.C.G.A. § 34 et al., was
26   dismissed on July 27, 2021 via the Court’s Order Adopting in Part Report and Recommendation. Dkt. #25.

     AMENDED COMPLAINT - 12                                                           CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                                   100 WEST HARRISON STREET
                                                                                      SUITE N440
                                                                                      SEATTLE, WA 98119
                                                                                      206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 13 of 22




 1          85.     During Cooper’s employment with Agrify, Agrify met the benchmarks that

 2   obligated Agrify to award Cooper with the commission and equity as set forth in Cooper’s Offer

 3   Letter and Special Bonus Agreement.

 4          86.     Cooper performed all of his obligations and duties under the employment

 5   agreement with Agrify.

 6          87.     Under Washington State law, Agrify breached its employment agreement with

 7   Cooper by failing to deliver commission and equity as set forth in Cooper’s Offer Letter and

 8   Special Bonus Agreement.

 9          88.     As a direct, foreseeable, and proximate result of Agrify’s breach of contract, Cooper

10   suffered and continues to suffer damages in an amount to be proven at trial.

11                          FOURTH CAUSE OF ACTION:
            BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING RE COOPER
12
            89.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
13
     Complaint as though set forth in full herein.
14
            90.     On January 23, 2020, Cooper and Agrify entered into an employment agreement
15
     whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission
16
     and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.
17
            91.     During the course of Cooper’s employment, Agrify obtained the full benefit of its
18
     bargain and Cooper performed all of his obligations and duties under the employment agreement.
19
            92.     Despite Cooper’s performance, Agrify wrongfully terminated Cooper’s
20
     employment in order to willfully withhold wages due and deprive him of the full benefit of the
21
     contract.
22
            93.     Under Washington State law, Agrify’s actions constitute a breach of the duty of
23
     good faith and fair dealing.
24
            94.     As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper has
25
     suffered damages to be determined at trial.
26
     AMENDED COMPLAINT - 13                                                     CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                             100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 14 of 22




                           FIFTH CAUSE OF ACTION:
 1        BREACH OF CONTRACT RE WEINSTEIN’S EMPLOYMENT AGREEMENT
 2          95.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 3   Complaint as though set forth in full herein.
 4          96.     Weinstein and Agrify entered into an employment agreement whereby Weinstein
 5   would serve as Vice President of Business Development in exchange for certain commission and
 6   equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.
 7          97.     During the course of Weinstein’s employment with Agrify, Agrify met the
 8   benchmarks that obligated Agrify to award Weinstein with the commission and equity as set forth
 9   in Weinstein’s Offer Letter and Special Bonus Agreement.
10          98.     Weinstein performed all of his obligations and duties under the employment
11   agreement with Agrify.
12          99.     Under Georgia law, Agrify breached its employment agreement with Weinstein by
13   failing to deliver commission and equity, to include 0.5% equity as commission compensation
14   under the Special Bonus Plan and an ESOP grant under Weinstein’s Offer Letter.
15          100.    As a direct, foreseeable, and proximate result of Agrify’s breach of contract,
16   Weinstein suffered and continues to suffer damages in an amount to be proven at trial.
17
                            SIXTH CAUSE OF ACTION:
18        BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING RE WEINSTEIN

19          101.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this

20   Complaint as though set forth in full herein.

21          102.    On January 23, 2020, Weinstein and Agrify entered into an employment agreement

22   whereby Weinstein would serve as Vice President of Business Development in exchange for

23   certain commission and equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.

24          103.    During the course of Weinstein’s employment, Agrify obtained the full benefit of

25   its bargain and Weinstein performed all of his obligations and duties under the employment

26   agreement.

     AMENDED COMPLAINT - 14                                                   CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 15 of 22




 1          104.    Despite Weinstein’s performance, Agrify wrongfully terminated Weinstein’s

 2   employment in order to willfully withhold wages due and deprive him of the full benefit of the

 3   contract.

 4          105.    Under Georgia law, Agrify’s actions constitute a breach of the duty of good faith

 5   and fair dealing.

 6          106.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has

 7   suffered damages to be determined at trial.

 8                        SEVENTH CAUSE OF ACTION:
            BREACH OF CONTRACT RE WEINSTEIN’S 5% INTEREST IN AGRIFY
 9
            107.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
10
     Complaint as though set forth in full herein.
11
            108.    Weinstein and Agrify, then Agrinamics, entered into an agreement whereby
12
     Weinstein would serve as Chief Business Development Officer in exchange for 5% equity in both
13
     Agrify and TriGrow.
14
            109.    Agrify then transferred Weinstein’s employment to TriGrow. Before and after
15
     transferring Weinstein to TriGrow, Agrify reaffirmed its promise that it would provide Weinstein
16
     the promised 5% equity in Agrify.
17
            110.    During Weinstein’s employment with Agrify and TriGrow, Weinstein performed
18
     all of his obligations and duties.
19
            111.    Under Georgia law, Agrify breached its agreement with Weinstein by failing to
20
     deliver the promised 5% equity in Agrify.
21
            112.    As a direct, foreseeable, and proximate result of Agrify’s breach of contract,
22
     Weinstein suffered and continues to suffer damages in an amount to be proven at trial.
23

24

25

26
     AMENDED COMPLAINT - 15                                                   CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 16 of 22




                               EIGHTH CAUSE OF ACTION:
 1                    BREACH OF CONTRACT RE WEINSTEIN’S RELEASE
 2          113.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 3   Complaint as though set forth in full herein.
 4          114.    On or about January 23, 2020, as part of the Merger and in effort to protect Agrify
 5   from future claims, Agrify required Weinstein to sign a Release of Claims Agreement (“the
 6   Release”) which purported to release Agrify and TriGrow from any potential liability related to
 7   Weinstein.
 8          115.    As consideration for the Release, Agrify promised to employ Weinstein “under the
 9   terms stated in an offer letter to be provided herewith,” a direct reference to the Offer Letter and
10   Special Bonus Plan.
11          116.    Agrify’s failure to honor the terms of the Offer Letter and Special Bonus Plans
12   amounts to a material breach of the Release and excuses further performance by Weinstein.
13          117.    As a direct, foreseeable, and proximate result of Agrify’s breach, rescission of the
14   Release is the appropriate remedy.
15
                              NINTH CAUSE OF ACTION:
16           FRAUD IN THE INDUCEMENT REGARDING WEINSTEIN’S RELEASE

17          118.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this

18   Complaint as though set forth in full herein.

19          119.    Agrify made false representations to Weinstein that if he signed the Release of

20   Claims Agreement, Agrify would employ him under the terms of the Offer Letter and Special

21   Bonus Plans.

22          120.    Agrify knew or believed the representation to be false as evidenced by Agrify’s

23   failure to honor the terms of the Offer Letter and Special Bonus Plan.

24          121.    In making these false representations, Agrify intended to induce Weinstein to

25   execute the Release.

26
     AMENDED COMPLAINT - 16                                                     CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                             100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 17 of 22




 1          122.    Weinstein justifiably relied upon Agrify’s false representations and on or about

 2   January 23, 2020, he executed the Release.

 3          123.    As a direct, foreseeable, and proximate result of Agrify’s fraudulent inducement,

 4   Weinstein is entitled to rescission of the Release under both Georgia and Massachusetts law.

 5                                 TENTH CAUSE OF ACTION:
                                UNJUST ENRICHMENT RE COOPER
 6
            124.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 7
     Complaint as though set forth in full herein.
 8
            125.    On January 23, 2020, Cooper and Agrify entered into an employment agreement
 9
     whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission
10
     and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.
11
            126.    Agrify received the benefit of Cooper’s employment without compensating him
12
     wages due, including commission and equity.
13
            127.    These circumstances make it unjust for Agrify to retain the benefit of Cooper’s
14
     employment without compensation of wages.
15
            128.    Under Washington law, Cooper is entitled to compensation due under his Offer
16
     Letter and Special Bonus Agreement.
17
            129.    As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper has
18
     suffered damages to be determined at trial.
19

20                               ELEVENTH CAUSE OF ACTION:
                              UNJUST ENRICHMENT RE WEINSTEIN
21
            130.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
22
     Complaint as though set forth in full herein.
23
            131.    On January 23, 2020, Weinstein and Agrify entered into an employment agreement
24
     whereby Weinstein would serve as Vice President of Business Development in exchange for
25
     certain commission and equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.
26
     AMENDED COMPLAINT - 17                                                   CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 18 of 22




 1          132.    Agrify received the benefit of Weinstein’s employment without compensating him

 2   wages due, including commission and equity.

 3          133.    These circumstances make it unjust for Agrify to retain the benefit of Weinstein’s

 4   employment without compensation of wages.

 5          134.    Under Georgia law, Weinstein is entitled to compensation due under his Offer

 6   Letter and Special Bonus Agreement.

 7          135.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has

 8   suffered damages to be determined at trial.

 9                        TWELFTH CAUSE OF ACTION:
       WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY RE COOPER
10
            136.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
11
     Complaint as though set forth in full herein.
12
            137.    An employer is liable for wrongful termination if the discharge may have been
13
     motivated by reasons that contravene a clear mandate of public policy.
14
            138.    Washington has a strong policy in favor of payment of wages due to employees,
15
     including under RCW 49.52 et seq.
16
            139.    Agrify was contractually required to pay Cooper all commissions and equity due
17
     under the Offer Letters and Special Bonus Agreement. Such commissions and equity constituted
18
     wages due to Cooper.
19
            140.    Agrify’s failure to pay Cooper all wages due constitutes employer misconduct.
20
            141.    Between April and June 2020, Cooper complained to Agrify that he was not being
21
     paid all amounts due under his agreed-upon compensation plan in violation of the statutory
22
     requirement to pay wages due. Specifically, Cooper complained to Raymond Chang, Matthew
23
     Liotta, and Jennifer Liotta on numerous occasions regarding his commission and equity
24
     compensation (“public policy linked conduct”).
25

26
     AMENDED COMPLAINT - 18                                                   CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                           100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 19 of 22




 1          142.    Cooper’s public policy linked conduct was a substantial factor motivating Agrify

 2   to terminate Cooper’s employment in June 2020.

 3          143.    Agrify is unable to offer an overriding justification for Cooper’s termination.

 4          144.    Agrify terminated Cooper to avoid paying the wages due to him. This retaliation

 5   and unlawful withholding of Cooper’s wages violated RCW 49.52 et seq. and gives rise to a claim

 6   for wrongful termination against public policy. Cooper is not prohibited from asserting a claim

 7   for wrongful termination in violation of public policy by the existence of any exclusive, alternative

 8   statutory remedies, regardless of whether or not such statutory remedies are adequate.

 9          145.    As a direct, foreseeable, and proximate result of this wrongful termination, Cooper

10   suffered and continues to suffer damages in an amount to be proven at trial.

11          146.    Cooper’s damages include, but are not limited to, lost wages and opportunities

12   (including salary, commissions, equity interests, and the value of ESOP grants), attorneys’ fees,

13   litigation costs, and emotional distress.

14                         THIRTEENTH CAUSE OF ACTION:
               FRAUD IN THE INDUCEMENT REGARDING THE STOCK OPTION
15
                             CANCELLATION AGREEMENT
16          147.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
17   Complaint as though set forth in full herein.
18          148.    Agrify orally made false representations to Weinstein that if he extinguished his
19   ESOP interest via the Stock Option Cancellation Agreement, Agrify would “mirror” his interest
20   in TriGrow and provide him a 0.5% equity interest in Agrify to make up for the cancellation of his
21   TriGrow ESOP.
22          149.    Agrify knew or believed the representation to be false or had knowledge that it had
23   an insufficient basis for making this representation.
24          150.    In making these false representations, Agrify intended to induce Weinstein to
25   consent to the Stock Option Cancellation Agreement.
26
     AMENDED COMPLAINT - 19                                                      CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                              100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 20 of 22




 1          151.    Weinstein justifiably relied upon Agrify’s false representations and on December

 2   31, 2019, he executed the Stock Option Cancellation Agreement.

 3          152.    As a direct, foreseeable, and proximate result of Agrify’s fraudulent inducement,

 4   Weinstein has suffered damages in an amount to be determined at trial and he is entitled to

 5   rescission of the Stock Option Cancellation Agreement under both Georgia and Nevada law.

 6                              FOURTEENTH CAUSE OF ACTION:
                                GEORGIA PROMISSORY ESTOPPEL
 7
            153.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 8
     Complaint as though set forth in full herein.
 9
            154.    Agrify orally made false representations to Weinstein that if he extinguished his
10
     ESOP interest via the Stock Option Cancellation Agreement, Agrify would “mirror” his interest
11
     in TriGrow and provide him a 0.5% equity interest in Agrify to make up for the cancellation of his
12
     TriGrow ESOP.
13
            155.    Agrify reasonably expected that its promise would cause Weinstein to justifiably
14
     rely on those representations.
15
            156.    Weinstein did, in fact, rely to his detriment on Agrify’s false promises related to
16
     the Stock Option Cancellation Agreement.
17
            157.    Under Georgia law, Weinstein is entitled to reliance damages related to the
18
     unfulfilled promises.
19
            158.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has
20
     suffered damages to be determined at trial.
21
                                      V. REQUEST FOR RELIEF
22
            159.    All general and special damages sustained by Plaintiffs including, but not limited
23
     to, economic damages, backpay, front pay, a gross-up for negative tax consequences, and
24
     emotional distress damages;
25
            160.    Punitive damages pursuant to statute;
26
     AMENDED COMPLAINT - 20                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                            100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 21 of 22




 1          161.    Reinstatement;

 2          162.    Rescission of Weinstein’s Release of Claims Agreement;

 3          163.    Interest calculated at the maximum amount allowable by law, including pre- and

 4   post-judgment interest;

 5          164.    Costs and disbursements pursuant to statute;

 6          165.    Reasonable attorneys’ fees as allowed by law; and

 7          166.    Any and all additional economic or equitable relief allowed by law or equity as the

 8   Court deems appropriate.

 9          DATED this 17th day of August, 2021.

10                                                CORR|DOWNS PLLC
11

12                                                By s/ Jacob M. Downs
                                                     Jacob M. Downs, WSBA No. 37982
13                                                   Jacqueline Middleton, WSBA No. 52636
                                                     100 W. Harrison St., Suite N440
14
                                                     Seattle, WA 98119
15                                                   Telephone: 206.962.5040
                                                     jdowns@corrdowns.com
16                                                   jmiddleton@corrdowns.com
                                                  Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26
     AMENDED COMPLAINT - 21                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                            100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
          Case 2:21-cv-00061-RSL-JRC Document 28 Filed 08/17/21 Page 22 of 22




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify under penalty of perjury under the laws of the State of Washington and the

 3   United States that on August 17, 2021, I electronically filed the foregoing with the Clerk of the

 4   Court using the CM/ECF system which will send notification of such filing to the following:

 5   William B. Stafford, WSBA #39849
 6   Perkins Coie LLP
     1201 Third Ave, Suite 4900
 7   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 8   WStafford@perkinscoie.com
 9
     Mark J. Goldberg, Pro Hac Vice
10   John D. Taliaferro, Pro Hac Vice
     Loeb & Loeb LLP
11   345 Park Avenue
     New York, NY 10154
12   Telephone: 212.407.4925
     mgoldberg@loeb.com
13
     jtaliaferro@loeb.com
14

15          DATED this 17th day of August, 2021.

16                                                    s/ Danna Hutchings
                                                      Danna Hutchings
17                                                    Legal Assistant
18

19

20

21

22

23

24

25

26
     AMENDED COMPLAINT - 22                                                    CORR|DOWNS PLLC
     Case No. 2:21-cv-00061-RSL-JRC                                            100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
